Appeal from an amended order of the Supreme Court, Oneida County (Joan E. Shkane, A.J.), entered June 3, 2015. The amended order, inter alia, awarded primary physical custody of the parties’ children to plaintiff.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
Present — Smith, J.P., Lindley, DeJoseph, NeMoyer and Troutman, JJ.